DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 17-19 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Edmonson et al (US Patent 10,143,847).
Referring to Claim 19, Edmonson et al teaches an external bridge device (e.g. Figures 6-8, external device (bridge) 14) configured to serve as a communications bridge between a medical device implantable within a patient and a remote device exterior to the patient, the external bridge device configured to communicate with the medical device implantable within the patient via conducted communication (e.g. Column 18 lines 52-55 discloses external device 14 communicating with implanted devices 12/15 using electrode array 120 via tissue conductance communication) and to communicate with the remote device exterior to the patient using a wireless communications protocol (e.g. Figure 8 illustrates external device (bridge) 14 communicating with a remote device 166a using network 164 and Column 6 lines 30-36 discloses the external device, in response to a remote command via RF link (such as WiFi), to interrogate the implanted device 15), the external bridge device comprising: a housing (e.g. Figure 6, Element 120); two or more electrodes disposed on the housing such that the two or more electrodes are configured to be temporarily disposed in contact with the patient's skin (e.g. Figure 6, Element 120 and Column 18 lines 36-40); a controller secured by to the housing and operably coupled to the two or more electrodes and configured to receive conducted communication from the medical device implantable within the patient via two of the two or more electrodes (e.g. Figure 7, controller 140 and Column 18 lines 52-55); a transceiver operable coupled to the controller (e.g. Figure 8 and Column 6 lines 30-36); the controller 
Referring to Claim 17, Edmonson et al teaches the bridge device of claim 19, wherein the housing has a side wall extending between a first side and an opposing second side of the housing, wherein the side wall has at least one of the plurality of electrodes (e.g. Figure 6).

Referring to Claim 18, Edmonson et al teaches the bridge device of claim 19, wherein the housing has a first side and an opposing second side, and wherein the first side has at least four electrodes arranged in a kite configuration (e.g. Figure 6).
Referring to Claim 24, Edmonson et al teaches the external bridge device of claim 19, wherein the one or more sensors comprise one or more sensors that sense cardiac and/or other physiologic data beyond that communicated from the medical device (e.g. Figure 7, Element 141, Column 18, lines 64-66 and Column 19, lines 37-42).
Allowable Subject Matter
Claims 1, 5-14, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein the housing has a first side and an opposing second side, wherein the first side has at least two of the plurality of electrodes and the second side has at least one of the plurality of electrodes in combination with the recited structural limitations of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792